           Case 5:20-cv-04773-EJD Document 3 Filed 07/16/20 Page 1 of 4




 1 PATRICK M. RYAN (SBN 203215)
    pryan@bzbm.com
 2 STEPHEN C. STEINBERG (SBN 230656)
    ssteinberg@bzbm.com
 3 GABRIELLA A. WILKINS (SBN 306173)
    gwilkins@bzbm.com
 4 BARTKO ZANKEL BUNZEL & MILLER
   A Professional Law Corporation
 5 One Embarcadero Center, Suite 800
   San Francisco, California 94111
 6 Telephone: (415) 956-1900
   Facsimile: (415) 956-1152
 7
   Attorneys for CISCO SYSTEMS, INC. and
 8 CISCO TECHNOLOGY, INC.

 9

10                                      UNITED STATES DISTRICT COURT

11                                  NORTHERN DISTRICT OF CALIFORNIA

12

13 CISCO SYSTEMS, INC. and CISCO                      Case No.
   TECHNOLOGY, INC.,
14                                                    [PROPOSED] ORDER GRANTING
              Plaintiffs,                             PLAINTIFFS’ ADMINISTRATIVE
15                                                    MOTION TO FILE DOCUMENTS
         v.                                           UNDER SEAL RELATED TO
16
   SHENZHEN USOURCE TECHNOLOGY                        PLAINTIFFS’ COMPLAINT AND
17 CO.; SHENZHEN WAREX                                EMERGENCY EX PARTE MOTION
   TECHNOLOGIES CO., LTD,; and
18 WAREX TECHNOLOGIES LIMITED,                        AS MODIFIED BY THE COURT

19                        Defendants.

20

21

22

23

24

25

26

27

28
     2790.000/1536731.3                                                            Case No.
         [PROPOSED] ORDER GRANTING PLAINTIFFS’ ADMINISTRATIVE MOTION TO FILE DOCUMENTS
                                          UNDER SEAL
           Case 5:20-cv-04773-EJD Document 3 Filed 07/16/20 Page 2 of 4




 1                                          [PROPOSED] ORDER

 2             This matter came before the Court on Plaintiffs’ administrative motion to file documents

 3 under seal related to Plaintiffs’ Complaint and Emergency Ex Parte Motion For Temporary

 4 Restraining Order filed pursuant to Civ. L.R. 7-11 and 79-5 (the “Administrative Motion”).

 5 Plaintiffs seek through their Administrative Motion an Order permitting them to file under seal

 6 unredacted versions of the following documents:

 7    No.          Document          Portion(s) to Seal                 Reason(s) for Sealing
 8            Plaintiffs’         Highlighted portions at   Contains confidential information related to
              Complaint           7:7-9 & 13-16; 11:11-     Plaintiffs’ internal strategies, knowledge and
 9                                26; and 12:11-13 & 17-    relationships detailing how Plaintiffs produce
                                  23.                       and protect their products and intellectual
10                                                          property. See First Witness Decl. ¶ 26;
                                                            Second Witness Decl. ¶¶ 8, 10-11, 12, 14, 20
11
                                                            & 24; Third Witness Decl. ¶¶ 3, 5 & 31;
12                                                          Wilkins Decl. ¶¶ 3 – 6. Public disclosure of
                                                            this information would cause harm to
13                                                          Plaintiffs and others. See First Witness Decl.
                                                            ¶¶ 3, 8-10, 16-19, 22 & 24; Wilkins Decl. ¶¶
14                                                          5 – 8.
15            Plaintiffs’         Highlighted portions at   Contains confidential information related to
              Emergency Ex        7:9-10 & 12-21; 8:6 &     Plaintiffs’ internal strategies, knowledge and
16            Parte Motion and    24-28; 9:5-12, 14-15,     relationships detailing how Plaintiffs produce
              Memorandum in       18, 21-24 & 28; and       and protect their products and intellectual
17            Support             10:1-3.                   property. See First Witness Decl. ¶ 26;
                                                            Second Witness Decl. ¶¶ 8, 10-11, 12, 14, 20
18                                                          & 24; Third Witness Decl. ¶¶ 3, 5 & 31;
19                                                          Wilkins Decl. ¶¶ 3 – 6. Public disclosure of
                                                            this information would cause harm to
20                                                          Plaintiffs and others. See First Witness Decl.
                                                            ¶¶ 3, 8-10, 16-19, 22 & 24; Wilkins Decl. ¶¶
21                                                          5 – 8.
              Plaintiffs’ Decl.   Highlighted portions at   Contains confidential personally identifiable
22
              of First Witness    1:1; and 8:9.             information related to Plaintiffs’ internal
23            in Support of                                 strategies, knowledge and relationships
              Emergency Ex                                  detailing how Plaintiffs produce and protect
24            Parte Motion                                  their products and intellectual property. See
                                                            First Witness Decl. ¶ 26; Second Witness
25                                                          Decl. ¶¶ 8, 10-11, 12, 14, 20 & 24; Third
                                                            Witness Decl. ¶¶ 3, 5 & 31; Wilkins Decl. ¶¶
26
                                                            3 – 6. Public disclosure of this information
27                                                          would cause harm to Plaintiffs and others.
                                                            See First Witness Decl. ¶¶ 3, 8-10, 16-19, 22
28                                                          & 24; Wilkins Decl. ¶¶ 5 – 8.
     2790.000/1536731.3                         1                                  Case No.
         [PROPOSED] ORDER GRANTING PLAINTIFFS’ ADMINISTRATIVE MOTION TO FILE DOCUMENTS
                                          UNDER SEAL
           Case 5:20-cv-04773-EJD Document 3 Filed 07/16/20 Page 3 of 4




 1            Plaintiffs’ Exhs.   None.                     N/A.
              1A – 1C to Decl.
 2            of First Witness
 3            Plaintiffs’ Decl.   Highlighted portions at Contains confidential personally identifiable
              of Second           1:1 & 11; 3:1-2, 21 –   information and other information related to
 4            Witness in          26 & 28; 4:1-4, 6-7,    Plaintiffs’ internal strategies, knowledge and
              Support of          22-23 & 25-27; 5:9, 11, relationships detailing how Plaintiffs produce
 5            Emergency Ex        13, 24 & 27; 10:2, 8-   and protect their products and intellectual
              Parte Motion        20, 22, 25 & 27; 7:11-  property. See First Witness Decl. ¶ 26;
 6                                16 & 22-27, and 8:12.   Second Witness Decl. ¶¶ 8, 10-11, 12, 14, 20
 7                                                        & 24; Third Witness Decl. ¶¶ 3, 5 & 31;
                                                          Wilkins Decl. ¶¶ 3 – 6. Public disclosure of
 8                                                        this information would cause harm to
                                                          Plaintiffs and others. See First Witness Decl.
 9                                                        ¶¶ 3, 8-10, 16-19, 22 & 24; Wilkins Decl. ¶¶
                                                          5 – 8.
10
              Plaintiffs’         Highlighted portions at Contains confidential personally identifiable
11            Declaration of      1:1 & 22-28; 2:1-3, 5 & information and other information related to
              Third Witness in    21-23; 6:15-16, 19 &    Plaintiffs’ internal strategies, knowledge and
12            Support of          21-28; 7:1-2 & 8; and   relationships detailing how Plaintiffs produce
              Emergency Ex        10:7-8 & 22.            and protect their products and intellectual
13            Parte Motion                                property. See First Witness Decl. ¶ 26;
                                                          Second Witness Decl. ¶¶ 8, 10-11, 12, 14, 20
14
                                                          & 24; Third Witness Decl. ¶¶ 3, 5 & 31;
15                                                        Wilkins Decl. ¶¶ 3 – 6. Public disclosure of
                                                          this information would cause harm to
16                                                        Plaintiffs and others. See First Witness Decl.
                                                          ¶¶ 3, 8-10, 16-19, 22 & 24; Wilkins Decl. ¶¶
17                                                        5 – 8.
18            Plaintiffs’ Exhs.   None.                   N/A.
              3D – 3E to Decl.
19            of Third Witness

20
               Having considered Plaintiffs’ Administrative Motion and Memorandum in support thereof,
21
     the Declaration of Gabriella A. Wilkins in support of that Administrative Motion, the Declarations
22
     of the First, Second and Third Witnesses in Support of Plaintiffs’ Emergency Ex Parte Motion for
23
     Temporary Restraining Order, redacted and unredacted versions of the documents Plaintiffs
24
     propose to file under seal reflecting the precise portions of those documents to be redacted in the
25
     public record, and Plaintiffs’ Proposed Order, this Court:
26

27

28
     2790.000/1536731.3                         2                                  Case No.
         [PROPOSED] ORDER GRANTING PLAINTIFFS’ ADMINISTRATIVE MOTION TO FILE DOCUMENTS
                                          UNDER SEAL
           Case 5:20-cv-04773-EJD Document 3 Filed 07/16/20 Page 4 of 4




 1             FINDS Plaintiffs have shown COMPELLING REASONS to support filing these

 2 documents under seal;

 3             GRANTS Plaintiffs’ Administrative Motion; and

 4             HEREBY ORDERS that the unredacted documents shall be filed under seal, and the

 5 redacted versions of these documents shall be placed in the public record.

 6             The Clerk shall file the redacted complaint in this matter and randomly assign the case.

 7

 8             IT IS SO ORDERED.

 9

10 DATED: July 16, 2020
                                                         United States District Court Judge
11                                                       The Honorable Beth Labson Freeman
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     2790.000/1536731.3                         3                                  Case No.
         [PROPOSED] ORDER GRANTING PLAINTIFFS’ ADMINISTRATIVE MOTION TO FILE DOCUMENTS
                                          UNDER SEAL
